            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 1 of 13



 1   MICHAEL D. GRANSTON
        Deputy Assistant Attorney General
 2   ERIC WOMACK
        Assistant Branch Director
 3   INDRANEEL SUR
       Trial Attorney
 4     Civil Division, Federal Programs Branch
       indraneel.sur@usdoj.gov
 5     D.C. Bar No. 978017
       P.O. Box 883
 6     Washington, D.C. 20044
       Telephone: (202) 616-8488
 7     Facsimile: (202) 616-8470
 8   Counsel for the United States of America
 9
10                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN JOSE DIVISION
12
                                                        Case No. 5:20-cv-04011-LHK
13
     KIMBERLY CARLESTE
14   NEWMAN, et al.,                                    MEMORANDUM OF LAW FOR
                                                        INTERVENOR UNITED STATES
15                   Plaintiffs,                        IN SUPPORT OF THE
                                                        CONSTITUTIONALITY OF
16           vs.                                        47 U.S.C. § 230(c), AND IN RESPONSE
                                                        TO DEFENDANTS’ MOTION TO
17    GOOGLE LLC, et al.,                               DISMISS
                     Defendants.
18
19                                                      Action Filed: June 16, 2020
                                                        Trial Date: None Set
20                                                      Rule 5.1 Notice Filed: June 16, 2020

21
22
23
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                     U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c)                           Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                       P.O. Box 883
                                                                                 Washington, DC 20044
                                                                                   Tel: (202) 616-8488
              Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 2 of 13



 1                                             TABLE OF CONTENTS

 2   INTRODUCTION .......................................................................................................... 1
 3
     STATEMENT ................................................................................................................. 3
 4
     ARGUMENT .................................................................................................................. 6
 5
              I.        The Court Should First Decide The Potentially Dispositive
 6
                        Statutory Issues Because They May Obviate The Need To
 7                      Address Plaintiffs’ Constitutional Challenge ........................................ 6
 8            II.       If The Court Reaches the Question, It Should Conclude That
 9                      Section 230(c) Is Constitutional .............................................................. 7

10   CONCLUSION ............................................................................................................... 9
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                              U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - i -                                              Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                                                P.O. Box 883
                                                                                                          Washington, DC 20044
                                                                                                            Tel: (202) 616-8488
               Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 3 of 13



 1                                           TABLE OF AUTHORITIES

 2
     Cases
 3
 4   Denver Area Educ. Telecommc’s Consortium, Inc. v. FCC,
      518 U.S. 727 (1996) .......................................................................................... 2, 7, 8, 9
 5
     Divino Grp. LLC v. Google LLC,
 6
      No. 19-CV-04749-VKD, 2021 WL 51715 (N.D. Cal. Jan. 6, 2021) ...... 1, 2, 6, 7, 8, 9
 7
     N.Y.C. Transit Auth. v. Beazer,
 8    440 U.S. 568 (1979) ...................................................................................................... 6
 9
     Prager Univ. v. Google LLC (“Prager I”),
10     No. 17-cv-06064-LHK, 2018 WL 1471939 (N.D. Cal. Mar. 26, 2018) ..................... 9
11   Prager University v. Google LLC (“Prager III”),
12     951 F.3d 991 (9th Cir. 2020) ............................................................................ 2, 4, 8, 9
13   Roberts v. AT&T Mobility LLC,
14    877 F.3d 833 (9th Cir. 2017) .................................................................................... 2, 9

15   Statutes
16   28 U.S.C. § 2403 ........................................................................................................... 6, 7
17
     47 U.S.C. § 230(C) ................................................................................................... 1, 5, 9
18
     Pub. L. No. 104-104, 110 Stat. 56 (1996) ....................................................................... 1
19
     Executive Materials
20
21   Executive Order 13,925, 85 Fed. Reg. 34079 (May 28, 2020) ..................................... 7

22
23
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                                 U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - ii -                                                Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                                                   P.O. Box 883
                                                                                                             Washington, DC 20044
                                                                                                               Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 4 of 13



 1                                        INTRODUCTION
 2          As part of this action seeking to impose liability for the alleged content
 3   moderation decisions of the Internet platform YouTube, Plaintiffs have raised a
 4   constitutional challenge to § 230(c) of the Communications Decency Act of 1996
 5   (“CDA”) (Pub. L. No. 104-104, § 509, 110 Stat. 56, 138, codified at 47 U.S.C.
 6   § 230(c)). In seeking Rule 12(b)(6) dismissal of the operative complaint, YouTube
 7   has invoked the statute as an affirmative defense to Plaintiffs’ claims, and Plaintiffs
 8   have responded by arguing, among other things, that the statute violates the First
 9   Amendment insofar as it shields YouTube from liability for Plaintiffs’ claims.
10   Plaintiffs also seek a declaratory judgment to that effect.
11          The United States intervenes today in response to Plaintiffs’ constitutional
12   challenge, as the United States did in the prior action to which this action is related,
13   Divino Group LLC v. Google LLC, No. 5:19-cv-04749-VKD (N.D. Cal.) (“Divino”).
14   The similarity of the cases is indicated by Plaintiffs’ attachment of the United
15   States’ brief in intervention in Divino to the operative complaint in this action as
16   Exhibit C. The United States relies on the arguments in that brief in intervention,
17   and limits its arguments herein only to points necessary to address matters not
18   raised in the Divino brief. See Ex. C to Rev. 2d Am. Compl (“SAC”), Doc. 27 at
19   ECF pp. 227-43 (“U.S. Divino Br.”).
20          First, under the doctrine of constitutional avoidance, this Court should start
21   by deciding the statutory and common law arguments raised in the Rule 12(b)(6)
22   motion, because those non-constitutional grounds may obviate the need for decision

23   on any constitutional question. See Divino, 2021 WL 51715, at *11 (N.D. Cal. Jan.

24   6, 2021) (declining to decide constitutional question, including because of avoidance

25   doctrine). Because the United States is intervening here for the limited purpose of

26   defending the constitutionality of § 230(c), it does not take a position on whether

27   Plaintiffs have plausibly alleged any claim for relief, or whether, if plausibly

28   alleged, any claim falls within the liability limitation provided by § 230(c).

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                  U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 1 -                  Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                    P.O. Box 883
                                                                              Washington, DC 20044
                                                                                Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 5 of 13



 1          Second, if the Court concludes that it must reach the constitutional question,
 2   Plaintiffs’ challenge should be rejected on the merits. Section 230(c) does not
 3   regulate Plaintiffs’ primary conduct.              Instead, the statute establishes a rule
 4   prohibiting liability for certain conduct by online platforms, including YouTube.
 5   Assuming the liability prohibition is at issue in this action, that liability prohibition
 6   would not violate the First Amendment because—as Prager University v. Google
 7   LLC, 951 F.3d 991 (9th Cir. 2020) (“Prager III”) squarely held—YouTube is not a
 8   state actor capable of denying freedom of speech, and § 230(c) thus would not deny
 9   Plaintiffs any constitutional claim they otherwise would have. See U.S. Divino Br.
10   at ECF pp. 239-43.
11          Somewhat varying from their approach to the constitutional argument in
12   Divino, Plaintiffs now rely almost entirely on the plurality opinion in Denver Area
13   Educational Telecommunications Consortium, Inc. v. FCC, 518 U.S. 727 (1996),
14   in arguing that § 230(c) is unconstitutional. But the Denver Area plurality opinion
15   cannot be read to support an expansion of the state action precedents applied in
16   Prager III. See Roberts v. AT&T Mobility LLC, 877 F.3d 833, 839-41 (9th Cir.
17   2017). Plaintiffs have not alleged in this case a relationship between YouTube and
18   the government anywhere akin to the unusual relationship at issue in Denver Area.
19   So this Court need go no further than to follow Prager III, and hold that YouTube
20   is not a state actor constrained by the First Amendment. See Divino, 2021 WL
21   51715, at *7 (following AT&T Mobility in refusing to extend Denver Area
22   plurality).

23          In short, as in Divino, if Plaintiffs’ constitutional challenge in this action to

24   § 230(c) is reached after deciding all non-constitutional questions, that challenge

25   should be rejected.

26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                       U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 2 -                       Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                         P.O. Box 883
                                                                                   Washington, DC 20044
                                                                                     Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 6 of 13



 1                                         STATEMENT
 2         The United States has previously described at length the statutory
 3   background concerning § 230(c) of the CDA, and accordingly will not repeat that
 4   background here. See U.S. Divino Br. at ECF pp. 233-35.
 5         Plaintiffs in this action describe themselves as “African American content
 6   creators” who make videos, including many that “discuss issues of importance to
 7   their communities.” SAC ¶¶ 1, 65(c); see SAC ¶ 56 (Plaintiffs “identify as African
 8   American, or” are in “other protected racial classifications under the law”).
 9   YouTube, owned by Google, is allegedly the dominant Internet video platform, with
10   “complete, absolute, and ‘unfettered’ control over access to approximately 95% of
11   all video content that is available to the public world-wide,” and mastery over
12   “posting” and “revenue monetization for the rights of the 2.3 billion consumers”
13   who use YouTube. SAC ¶ 39.
14         Plaintiffs allegedly contracted with YouTube, licensing it to distribute their
15   videos while agreeing that YouTube retained various rights—including the right to
16   enforce its community guidelines, and the right to determine “in its sole discretion”
17   whether the videos contained “material . . . in violation of” the agreement. SAC
18   ¶¶ 102, 105; see also Defs.’ Rule 12 Memorandum at 4, Doc. 29 (Nov. 2, 2020)
19   (“Mem.”) (describing platform’s “content guidelines” as “designed to ensure that
20   ads do not appear alongside videos with content that certain audiences might find
21   objectionable”). YouTube “monetize[s]” the videos by selling advertisements for
22   display along with them, and some Plaintiffs have paid YouTube to promote their

23   videos (individually or grouped into channels) to potential viewers. See SAC ¶¶ 42,

24   63, 65(d). YouTube allegedly retains “unfettered ‘discretion’ to serve as sole

25   ‘censors’ of content” on the site. SAC ¶ 63.

26         One way that YouTube exercises that discretion is through its “Restricted

27   Mode.” “Restricted Mode” works “much like a curtain” to “block[] access” by

28   “younger, sensitive audiences to video content that contains certain specifically

     UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                 U.S. DEPARTMENT OF JUSTICE
     CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 3 -                 Civil Division, Federal Programs Branch
     Case No. 5:20-cv-04011-LHK                                                   P.O. Box 883
                                                                            Washington, DC 20044
                                                                              Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 7 of 13



 1   enumerated ‘mature’ aspects.” SAC ¶ 136. When a viewer turns on “Restricted
 2   Mode” for a personal account (or when it is activated by a parent or system
 3   administrator, such as one acting on behalf of a public library, school, or other work
 4   place) and lands on a video placed in “Restricted Mode,” YouTube displays a
 5   warning, stating that the video is unavailable and that to view the video the viewer
 6   would “need to disable Restricted Mode.” SAC ¶¶ 24, 140, 325. YouTube allegedly
 7   tells viewers who inquire that videos are shunted into “Restricted Mode” when they
 8   include, among other things, “overly detailed conversations about or depictions of
 9   sex or sexual activity,” “inappropriate language, including profanity,” or other
10   sensitive content. SAC ¶¶ 65(c), 142, 144, 154. “On average, 1.5–2% of users view
11   YouTube through Restricted Mode.” See Prager III, 951 F.3d at 996 (describing
12   Restricted Mode).
13          YouTube has styled itself (including in testimony to Congress) as a “neutral
14   public forum.”      SAC ¶¶ 79, 92.        But Plaintiffs allege YouTube has used its
15   “monopoly power over the video posting and viewership market” against Plaintiffs,
16   “because Defendants do not like or agree with the speakers’ race, identity or point
17   of view; or because Defendants are too cheap to actually review the videos posted
18   to the platform, and desire to rely on inexpensive [Artificial Intelligence, or “A.I.”],
19   algorithms, and other filtering tools for purposes of selling advertisements and
20   curating videos on YouTube.” SAC ¶ 149. In particular, Plaintiffs allege that
21   YouTube placed some of their videos into “Restricted Mode,” or rendered certain
22   videos ineligible for generation of advertising revenue by “demonetizing” them,

23   justified by YouTube’s false assertions that the videos contained “inappropriate”

24   content. See SAC ¶¶ 65(a), 65(c), 474, 496; see SAC ¶¶ 182, 215, 251, 287, 327

25   (allegations regarding particular named Plaintiffs). Plaintiffs allege that they have

26   been “forc[ed]” to “self-censor,” in that they “avoid or hide references” to “terms

27   such as” “Black Lives Matter.” SAC ¶ 65(a); see SAC ¶¶ 128, 190, 261.

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                  U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 4 -                  Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                    P.O. Box 883
                                                                              Washington, DC 20044
                                                                                Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 8 of 13



 1          According to Plaintiffs, the episodes of “Restricted Mode” and
 2   demonetization misuse they allege are not isolated; rather, YouTube “increased the
 3   racial profiling and ‘targeting’ of African American and members of other protected
 4   racial classifications under the law who use YouTube.” SAC ¶ 53. YouTube
 5   purportedly has a “policy and practice of using A.I., algorithms, and other filtering
 6   tools to classify, curate, censor, and sell advertisements for YouTube videos based
 7   on metadata Defendants create from information regarding the race, identity and
 8   viewpoint of creators, subscribers and viewers, rather than the content of the
 9   videos.” SAC ¶¶ 182, 215, 251; see SAC ¶¶ 54-55 (citing transcript of communication
10   with Google Support staff in Bangalore, India as allegedly constituting concession
11   by YouTube that it has a “pattern, practice or ‘policy’ of denying users equal access
12   . . . based on their race, sexual orientation, or other individual identities or
13   viewpoints”).
14          Among other claims in their Complaint, Plaintiffs seek a declaration that 47
15   U.S.C. § 230(c), if applied “in any way to permit and immunize race, sex, or other
16   identity or viewpoint based profiling and regulation of content and access on
17   YouTube is unconstitutional and violates the First Amendment.” SAC, Prayer for
18   Relief, ¶ 1(c) (emphasis added); see SAC ¶ 17(i) (summarizing relief sought as
19   including declaratory judgment that, inter alia, “Section 230(c) is an
20   unconstitutional ‘permissive’ speech restriction law”); accord SAC ¶¶ 109-11
21   (further summarizing Plaintiffs’ theory of constitutional invalidity). Defendants
22   moved to dismiss under Rule 12(b)(6). Doc. 29 (Nov. 2, 2020) (“Mem.”). They

23   contend that the SAC fails to state any facially plausible claim for relief. Mem. 7-

24   21. In the alternative, they assert that the claims are “separately barred,” first, by

25   § 230(c)(1), because they seek to impose liability for YouTube’s editorial decisions,

26   Mem. 21-22, and, second, by § 230(c)(2)(B), because the claims seek compensation

27   for “action[s]” YouTube took “to enable or make available” to viewers “the technical

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                 U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 5 -                 Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                   P.O. Box 883
                                                                             Washington, DC 20044
                                                                               Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 9 of 13



 1   means to restrict access” to material considered to be “objectionable.” Mem. 22-23.
 2   Defendants then assert that the statute is constitutional. Mem. 23-25.
 3          In opposing dismissal, Plaintiffs contend that YouTube’s misconduct falls
 4   outside § 230(c). Pls.’ Opp’n to Defs.’ Mot. to Dismiss 20-24 (Doc. 43, Jan. 25, 2021)
 5   (further revised and corrected version) (“Opp.”). Moreover, if § 230(c) is construed
 6   to bar the claims, Plaintiffs argue that the statute is unconstitutional as applied,
 7   because it is purportedly a “permissive speech law,” akin to the statute at issue in
 8   Denver Area. Opp. 24-25.
 9          This Court has not yet certified any constitutional question under 28 U.S.C.
10   § 2403 and Rule 5.1. On February 9, 2021, the Court ordered that by March 22,
11   2021, “the government must file (1) a notice of intervention or non-intervention,
12   and (2) if the government so chooses, a response . . . to Defendants’ motion to
13   dismiss.” Doc. 49.
14                                           ARGUMENT
15          I. The Court Should First Decide The Potentially Dispositive Statutory
               Issues Because They May Obviate The Need To Address Plaintiffs’
16             Constitutional Challenge
17          As an initial matter, this Court should not address the constitutionality of
18   § 230(c) unless the Court first determines that Defendants’ motion to dismiss
19   cannot be resolved on non-constitutional grounds. See U.S. Divino Br. at ECF pp.
20   238-39 (urging adherence to constitutional avoidance doctrine); see also Divino,
21   2021 WL 51715, at *11 (“bear[ing] in mind the doctrine of constitutional avoidance”
22   among several reasons for declining to decide constitutional challenge to § 230(c)).

23          This Court should adhere to that doctrine of constitutional avoidance here,

24   and decline to rule on the constitutionality of § 230(c) unless the motion to dismiss

25   cannot be resolved on other grounds. Where “dispositive” statutory grounds may

26   be available, it is “incumbent on” this Court to examine and decide the case on those

27   grounds first. Cf. N.Y.C. Transit Auth. v. Beazer, 440 U.S. 568, 582 (1979) (“Before

28   deciding the constitutional question, it was incumbent on [lower courts] to consider

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                 U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 6 -                 Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                   P.O. Box 883
                                                                             Washington, DC 20044
                                                                               Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 10 of 13



 1   whether the statutory grounds might be dispositive.”). The United States is
 2   intervening solely for the purpose of defending the constitutionality of § 230(c), and
 3   takes no position on the merits of any non-constitutional issues, including whether
 4   Plaintiffs’ claims (if plausibly alleged) are claims for which Defendant cannot be
 5   held liable under § 230(c).
 6          In that regard, Plaintiffs’ allegations regarding Executive Order 13,925
 7   (SAC ¶¶ 374-77, 402-03) (“Order”) are of no consequence to the motion to dismiss,
 8   or to the United States’s right to intervene in this action under 28 U.S.C. § 2403 or
 9   through the Rule 5.1 process. As an initial matter, the Order confers no rights on
10   Plaintiffs or any other private party enforceable in this action. See Order § 8(c), 85
11   Fed. Reg. 34079, 34083 (May 28, 2020) (“This order . . . does not, create any right
12   . . . enforceable . . . by any party against the United States . . . or any other person”).
13   In any event, Plaintiffs are wrong to assert that there is a “conflict” between the
14   Order and the United States’ intervention in this action, given that the United
15   States is taking no position on whether Plaintiffs’ alleged claims fall within the
16   scope of § 230(c), and nothing in the Order purports to take a position on the
17   constitutionality of § 230(c). See Order §§ 1-2, 4(a), 85 Fed. Reg. at 34079-81. Thus,
18   as in Divino, the Order has no effect on the motion to dismiss or on the
19   Government’s intervention. See 2021 WL 51715, at *4 (declining Plaintiffs’ request
20   to take judicial notice of Order, because “the Executive Order has no bearing on
21   defendants’ motion to dismiss”).
22          II. If The Court Reaches the Question, It Should Conclude That
                Section 230(c) Is Constitutional
23
            If the Court were to reach the constitutional question, it should conclude that
24
     Plaintiffs’ challenge fails on the merits. See U.S. Divino Br. at ECF pp. 239-43.
25
            In a variation on their constitutional challenge in Divino, Plaintiffs’
26
     constitutional challenge now appears to focus solely on the plurality opinion in
27
     Denver Area, 518 U.S. at 738-39, 766. Compare Divino Pls.’ Rule 12(b)(6) Opp. 19-
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                     U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 7 -                     Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                       P.O. Box 883
                                                                                 Washington, DC 20044
                                                                                   Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 11 of 13



 1   21, 31-34 (Doc. 28) (Feb. 24, 2020) (not citing Denver Area), with Opp. 23-24, 28-30
 2   (citing Denver Area). But even that apparent distinction is merely a matter of
 3   emphasis: The Divino Plaintiffs did explicitly rely on Denver Area in their brief
 4   responding to the United States’ intervention brief. See Divino Pls.’ Resp. to U.S.
 5   Mot. to Intervene 1-2, 4-6 (Doc. 55) (May 26, 2020). And the court in Divino
 6   considered and rejected Plaintiffs’ contention that YouTube is a state actor
 7   constrained by the First Amendment, including Plaintiffs’ argument based on
 8   Denver Area. See Divino, 2021 WL 51715, at *6-7.
 9          Plaintiffs’ reliance on Denver Area is misplaced, as the court in Divino
10   correctly reasoned. The Ninth Circuit has squarely held that YouTube is not a
11   state actor capable of violating the First Amendment. See Prager III, 951 F.3d at
12   999. And, accordingly, § 230(c) does not deprive Plaintiff of a First Amendment
13   claim they would otherwise be able to maintain against YouTube.
14          Denver Area does not support a different conclusion. Denver Area
15   concerned § 10(c) of the Cable Television Consumer Protection and Competition
16   Act of 1992, which regulated “public access channels” required by local
17   governments for public, educational, and governmental programming, and
18   permitted a cable system operator to allow or prohibit “programming” on those
19   public access channels that the operator “reasonably believes . . . depicts sexual . .
20   . activities or organs in a patently offensive manner.” 518 U.S. at 727. The plurality
21   opinion written by Justice Breyer concluded that there was state action sufficient
22   to apply the First Amendment, and went on to invalidate that provision under strict

23   scrutiny. 518 U.S. at 738-39, 766.

24          The Denver Area plurality did not, however, establish a separate

25   “permissive speech” doctrine in the manner asserted by Plaintiffs. Instead, the

26   plurality grounded its state action analysis on the unique power wielded by cable

27   system operators over leased and public access channels. Indeed, the Ninth Circuit

28   has interpreted Denver Area narrowly, emphasizing that it was a “splintered”

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                 U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 8 -                 Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                   P.O. Box 883
                                                                             Washington, DC 20044
                                                                               Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 12 of 13



 1   decision, and underscoring that it warrants only a “confined reading,” not a reading
 2   that suggests an expansion of state action precedent. See AT&T Mobility, 877 F.3d
 3   at 839-41.
 4          Section 230(c) simply does not resemble the cable system statute invalidated
 5   by the Denver Area plurality. There, as AT&T Mobility summarized, “cable
 6   operators were empowered by statute to censor speech on public television, and as
 7   a result were ‘unusually involved’ with the government given their monopolistic-
 8   like power over cable systems.” 877 F.3d at 841 (citing Denver Area, 518 U.S. at
 9   739 (plurality op.), 782 (Kennedy, J., concurring in part, concurring in the judgment
10   in part, and dissenting in part). But, as the court noted in Divino, 2021 WL 51715,
11   at *7, such “unique characteristics of cable systems are not at issue here,” 877 F.3d
12   at 841. Plaintiffs have not alleged, and have no basis for alleging, government
13   involvement in YouTube’s activities akin to the “unusual[]” government
14   “involve[ment]” at issue in Denver Area, and that decision is not a basis for
15   concluding YouTube is a state actor subject to the First Amendment. See Prager
16   III, 951 F.3d at 999; AT&T Mobility, 877 F.3d at 841; see also Prager Univ. v.
17   Google LLC (“Prager I”), No. 17-cv-06064-LHK, 2018 WL 1471939, at *8 (N.D. Cal.
18   Mar. 26, 2018) (concluding that Denver Area did not support contention that
19   YouTube is a state actor), aff’d, 951 F.3d at 999.
20          Denver Area thus adds nothing to Plaintiffs’ constitutional contention, and
21   § 230(c) accordingly does not violate the First Amendment as alleged by Plaintiffs.
22                                         CONCLUSION

23          For the foregoing reasons, in addition to those set forth by the United States

24   in Divino, the Court should decide Defendants’ Rule 12(b)(6) motion without

25   reaching any constitutional question if possible. If the Court reaches Plaintiffs’

26   challenge to the constitutionality of 47 U.S.C. § 230(c), it should reject the

27   challenge.

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 9 -                Civil Division, Federal Programs Branch
      Case No. 5:20-cv-04011-LHK                                                  P.O. Box 883
                                                                            Washington, DC 20044
                                                                              Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 54 Filed 03/22/21 Page 13 of 13



 1   DATED: March 22, 2021                Respectfully submitted,

 2                                        MICHAEL D. GRANSTON
 3                                        Deputy Assistant Attorney General

 4                                        ERIC WOMACK
 5                                        Assistant Branch Director

 6                                        INDRANEEL SUR
 7                                        Trial Attorney

 8                                        By: /s/ Indraneel Sur
 9                                           INDRANEEL SUR

10                                        U.S. Department of Justice
                                          Counsel for the United States of America
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                    U.S. DEPARTMENT OF JUSTICE
     CONSTITUTIONALITY OF 47 U.S.C. § 230(c) - 10 -                   Civil Division, Federal Programs Branch
     Case No. 5:20-cv-04011-LHK                                                      P.O. Box 883
                                                                               Washington, DC 20044
                                                                                 Tel: (202) 616-8488
